     Case 2:19-cv-00146-TLN-DMC Document 24 Filed 08/18/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGELIO MAY RUIZ,                                   No. 2:19-CV-0146-TLN-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    VIJAY BODUKAM, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for the appointment of counsel,

19   see ECF No. 17.

20                  The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
     Case 2:19-cv-00146-TLN-DMC Document 24 Filed 08/18/20 Page 2 of 3

 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 4                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 5
                    Id. at 1017.
 6

 7                  In the present case, the Court does not at this time find the required exceptional

 8   circumstances. Plaintiff, who is a Spanish speaker, argues that appointment of counsel is

 9   warranted because he cannot speak English and counsel is needed to assist him preparing an

10   opposition to defendants’ motion to dismiss. Despite plaintiff’s difficulties with English, the

11   record reflects that, with the assistance of other inmates and prison staff, plaintiff has been able to

12   articulate his claims in English. In particular, plaintiff was able to understand the Court’s order

13   dismissing his original complaint sufficient to timely file a first amended complaint which the

14   Court is able to understand. To the extent plaintiff cites the need to file an opposition brief, the

15   Court observes that the current motion for counsel was filed after the deadline to oppose

16   defendants’ motion had passed and after the Court issued findings and recommendations. The

17   motion was also filed after expiration of time to file objections to the findings and

18   recommendations. Finally, as explained in accompanying findings and recommendations

19   addressing the merits of plaintiff’s first amended complaint, the Court finds no chance of success

20   on the merits because plaintiff has failed to state any cognizable claims.
21                  Plaintiff’s motion for the appointment of counsel contains a request for

22   “reconsideration to file motion for summary judgment.” See ECF No. 17. Plaintiff does not,

23   however, identify any order as to which he seeks reconsideration. And, as indicated above, to the

24   extent plaintiff seeks leave to file an opposition to defendants’ motion to dismiss, the request is

25   untimely and moot. The Court will disregard the request for “reconsideration.”

26   ///
27   ///

28   ///
                                                         2
     Case 2:19-cv-00146-TLN-DMC Document 24 Filed 08/18/20 Page 3 of 3

 1                Accordingly, IT IS HEREBY ORDERED that:

 2                1.     Plaintiff’s request for the appointment of counsel, ECF No. 17, is denied.

 3                2.     Plaintiff’s request for “reconsideration” is disregarded.

 4                3.     The Clerk of the Court is directed to terminate ECF No. 17 as a pending

 5   motion.

 6

 7   Dated: August 17, 2020
                                                         ____________________________________
 8                                                       DENNIS M. COTA
 9                                                       UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
